THIS case, though separate and distinct from No. 12,962, Colorado Tax Commission v. Midland TerminalRailway Company, 93 Colo. 108, 24 P.2d 745, just decided, and though brought in a different county, is in all essential respects similar to the case mentioned. By agreement of all attorneys in both, the cases were consolidated for trial in the district court of El Paso county. *Page 115 
They were accordingly tried there together, and the same bill of exceptions applies to both. By like agreement, though having separate transcripts of the record, the cases had the use and benefit of the same abstract of record, supplemental abstract, and briefs, and were here orally argued together. The only real difference is that, while the other case involves the district court's reduction in the El Paso county portion of a tax assessment fixed by the Colorado tax commission, this case involves a judgment purporting to reduce the Teller county portion of the same tax assessment on the defendant in error company's railroad property, from the $654,330 fixed by the commission, to $345,138. This case is governed by the companion case above cited. Judgment is therefore reversed, and the case remanded with directions to enter a judgment affirming the commission's assessment.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE CAMPBELL dissent.